Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments 
1.	Applicant arguments, see Remarks, filed 08/07/2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claim(s) 1, 5-8, 10, 12-14, 16-17, 19-20, 22-25, and 29-30 has been withdrawn.

Reasons For Allowance
2.	The following is an examiner’s statement of reasons for allowance:
A.	Claims 1, 5-8, 10, 12-14, 16-17, 19-20, 22-25, and 29-30 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.	Claim 1 is amended to recite features of “collects information about user activity on the Internet and configured to store the information as metric data, the metric data comprising time stamps associated with the user activity for a time period; and a data processing system comprising one or more storage devices; and one or more processors configured to: access, from the at least one client system, the metric data; create, based on the time stamps, a record for each discrete time unit of the time period; parse variables from each record, each variable being associated with a metric in each record; determine types of the parsed variables; determine, based on the types of the parsed variables, a first regression modeling function to be applied to a first variable of the parsed variables and a second regression modeling function to be applied to a second variable of the parsed variables;  apply the first regressive modeling function to each metric of the first variable and the second regressive modeling function to each metric of the second variable; determine, based on the application of the first regressive modeling function and the second regressive modeling function, lift for each discrete time unit of the time period as a difference in an expected outcome of those exposed to at least one impression from those not exposed to the at least one impression; and generate and store a report based on the lift for each discrete time unit of the time period” Claims 17, and 20 recite similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 1, 17, and 20.
	Claims 1, 5-8, 10, 12-14, 16-17, 19-20, 22-25, and 29-30 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621